internal_revenue_service number release date index number ----------------------------- ---------------------------- ----------------------------------- --------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc ita b07 plr-124312-17 date february re request for extension of time to make the partial_disposition election legend taxpayer tenant1 tenant2 date1 date2 date3 a b c d ------------------------------------------------------------ -------------------------- -------------------------- --------------------------- --------------------------- ---------------------- ------- ------- ---------------- -------------- dear ------------------- this letter responds to a letter dated date and subsequent correspondence submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the partial_disposition election under sec_1_168_i_-8 of the income_tax regulations for the taxable_year ended on date1 the a taxable_year facts taxpayer represents that the facts are as follows taxpayer a calendar-year taxpayer is a limited_liability_company that is classified as a partnership for federal tax purposes taxpayer acquires and owns office buildings for lease to tenants plr-124312-17 taxpayer acquired and placed_in_service an office building on date2 and leased it to tenant1 tenant1 vacated the office building in the fall of b on date3 taxpayer leased the office building to tenant2 before tenant2 moved into the office building taxpayer undertook and completed a tenant build-out project for the office building in a in connection with the construction of the new tenant improvements for tenant2 taxpayer in a removed and disposed of the tenant improvements that taxpayer had placed_in_service on date2 for use by tenant1 the total cost of the disposed tenant improvements was c for which a total of d in depreciation had been claimed taxpayer engaged an accounting firm to prepare taxpayer’s form_1065 u s return of partnership income for the a taxable_year the accounting firm knew that tenant1 had vacated the office building and that taxpayer undertook the above tenant build-out project however the accounting firm did not make appropriate inquiries of taxpayer regarding the cost of the tenant improvements disposed of in connection with this build-out project as a result a partial_disposition election for such disposed tenant improvements was not made on taxpayer’s form_1065 for the a taxable_year ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to make a partial_disposition election under sec_1_168_i_-8 on its form_1065 for the taxable_year ended on date1 for the tenant improvements that were placed_in_service by taxpayer on date2 for use by tenant1 and disposed of by taxpayer during the taxable_year ended on date1 law and analysis pursuant to sec_1_168_i_-8 sec_1_168_i_-8 provides rules applicable to dispositions of macrs_property as defined in sec_1_168_b_-1 and also applies to dispositions described in sec_1_168_i_-8 of a portion of such property except as provided in sec_1_168_i_-1 sec_1_168_i_-8 does not apply to dispositions of assets included in a general_asset_account sec_1_168_i_-8 provides that for purposes of sec_1_168_i_-8 disposition occurs when ownership of the asset is transferred or when the asset is permanently withdrawn from use either in the taxpayer's trade_or_business or in the production_of_income a disposition includes the sale exchange retirement physical abandonment or destruction of an asset a disposition also occurs when an asset is transferred to a supplies scrap or similar account or when a portion of an asset is disposed of as described in sec_1_168_i_-8 if a structural_component or a portion thereof of a building is disposed of in a disposition described in sec_1_168_i_-8 a disposition also includes the disposition of such structural_component or such portion thereof plr-124312-17 sec_1_168_i_-8 provides that the manner of disposition for example normal retirement abnormal_retirement ordinary_retirement or extraordinary_retirement is not taken into account in determining whether a disposition occurs or gain_or_loss is recognized sec_1_168_i_-8 provides that sec_1_168_i_-8 also applies to a lessor of leased property that made an improvement to that property for the lessee of the property has a depreciable basis in the improvement and disposes of the improvement or disposes of a portion of the improvement under sec_1_168_i_-8 before or upon the termination of the lease with the lessee sec_1_168_i_-8 provides that for purposes of applying sec_1_168_i_-8 the facts and circumstances of each disposition are considered in determining what is the appropriate asset disposed of the asset for disposition purposes may not consist of items placed_in_service by the taxpayer on different dates without taking into account the applicable convention for purposes of determining what is the appropriate asset disposed of the unit_of_property determination under sec_1_263_a_-3 or in published guidance in the internal_revenue_bulletin under sec_263 does not apply in addition to the general rules in sec_1_168_i_-8 for purposes of applying sec_1_168_i_-8 sec_1_168_i_-4 provides that each building including its structural_components is the asset except as provided in sec_1_1250-1 or in sec_1 i - c ii b or d sec_1_168_i_-8 provides that if the taxpayer places in service an improvement or addition to an asset after the taxpayer placed the asset in service the improvement or addition and if applicable its structural_components are a separate asset sec_1_168_i_-8 provides that for purposes of applying sec_1_168_i_-8 a disposition includes a disposition of a portion of an asset as a result of a casualty event described in sec_165 a disposition of a portion of an asset for which gain determined without regard to sec_1245 or sec_1250 is not recognized in whole or in part under sec_1031 or sec_1033 a transfer of a portion of an asset in a transaction described in sec_168 or a sale of a portion of an asset even if the taxpayer does not make the election under paragraph sec_1_168_i_-8 for that disposed portion for other transactions a disposition includes a disposition of a portion of an asset only if the taxpayer makes the election under sec_1_168_i_-8 for that disposed portion sec_1_168_i_-8 provides that a taxpayer may make an election to apply sec_1_168_i_-8 to a disposition of a portion of an asset if the asset is properly included in one of the asset classes dollar_figure through of revproc_87_56 1987_2_cb_674 a taxpayer may make an election to apply sec_1_168_i_-8 to a disposition of a portion of such asset only if the taxpayer classifies the replacement portion of the asset under the same asset class as the disposed portion of the asset plr-124312-17 sec_1_168_i_-8 provides that except as provided in sec_1 i - d iii or iv a taxpayer must make the election specified in sec_1_168_i_-8 by the due_date including extensions of the original federal tax_return for the taxable_year in which the portion of an asset is disposed of by the taxpayer sec_1_168_i_-8 provides that except as provided in sec_1 i - d iii or iv a taxpayer must make the election specified in sec_1_168_i_-8 by applying the provisions of sec_1_168_i_-8 for the taxable_year in which the portion of an asset is disposed of by the taxpayer by reporting the gain loss or other deduction on the taxpayer's timely filed including extensions original federal tax_return for that taxable_year and if the asset is properly included in one of the asset classes dollar_figure through of revproc_87_56 by classifying the replacement portion of such asset under the same asset class as the disposed portion of the asset in the taxable_year in which the replacement portion is placed_in_service by the taxpayer except as provided in sec_1_168_i_-8 or iv b or except as otherwise expressly provided by other guidance published in the internal_revenue_bulletin the election specified in sec_1 i - d i may not be made through the filing of an application_for change in accounting_method sec_1_168_i_-8 provides that solely for purposes of sec_1_168_i_-8 the term asset is an asset within the scope of sec_1_168_i_-8 or the portion of such asset that is disposed of in a disposition described in sec_1_168_i_-8 disposition of a portion of an asset except as provided by sec_280b and sec_1_280b-1 the following rules apply when an asset is disposed of during a taxable_year if an asset is disposed of by sale exchange or involuntary_conversion gain_or_loss must be recognized under the applicable provisions of the internal_revenue_code if an asset is disposed of by physical abandonment_loss must be recognized in the amount of the adjusted depreciable basis as defined in sec_1_168_b_-1 of the asset at the time of the abandonment taking into account the applicable convention however if the abandoned asset is subject_to nonrecourse indebtedness sec_1 i - e applies to the asset instead of sec_1_168_i_-8 for a loss from physical abandonment to qualify for recognition under sec_1_168_i_-8 the taxpayer must intend to discard the asset irrevocably so that the taxpayer will neither use the asset again nor retrieve it for sale exchange or other_disposition if an asset is disposed of other than by sale exchange involuntary_conversion physical abandonment or conversion to personal_use as for example when the asset is transferred to a supplies or scrap account gain is not recognized loss must be recognized in the amount of the excess of the adjusted depreciable basis of the asset at the time of the disposition taking into account the applicable convention plr-124312-17 over the asset's fair_market_value at the time of the disposition taking into account the applicable convention sec_1_168_i_-8 applies only when a taxpayer disposes of a portion of an asset and sec_1_168_i_-8 applies to that disposition for computing gain_or_loss the adjusted_basis of the disposed portion of the asset is the adjusted depreciable basis of that disposed portion at the time of its disposition as determined under the applicable convention for the asset sec_1_168_i_-8 provides that except as provided in sec_1_168_i_-8 asset disposed of is in a multiple asset account or disposition of a portion of an asset a taxpayer must use the specific_identification_method of accounting to identify which asset is disposed of by the taxpayer under this method_of_accounting the taxpayer can determine the particular taxable_year in which the asset disposed of was placed_in_service by the taxpayer sec_1_168_i_-8 disposition of a portion of an asset applies only if it is impracticable from the taxpayer’s records to determine the particular taxable_year in which the asset that included the disposed portion was placed_in_service sec_1_168_i_-8 provides that depreciation ends for an asset at the time of the asset's disposition as determined under the applicable convention for the asset see sec_1_167_a_-10 if a taxpayer disposes of a portion of an asset and sec_1 i - d applies to that disposition depreciation ends for that disposed portion of the asset at the time of the disposition of the disposed portion as determined under the applicable convention for the asset sec_1_446-1 provides that generally the making of a late depreciation or amortization election or the revocation of a timely valid depreciation or amortization election is not a change in method_of_accounting except as otherwise expressly provided by the internal_revenue_code the regulations under the internal_revenue_code or other guidance published in the internal_revenue_bulletin a taxpayer may request consent to make a late election or revoke a timely valid election by submitting a request for a private_letter_ruling under sec_301_9100-1 the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-124312-17 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the partial_disposition election under sec_1_168_i_-8 for the tenant improvements that were placed_in_service by taxpayer on date2 for use by tenant1 and disposed of by taxpayer during the taxable_year ended on date1 this election must be made by taxpayer filing an amended form_1065 for the taxable_year ended on date1 and reporting the gain loss or other deduction from the disposition of such tenant improvements on that amended_return please attach a copy of this letter_ruling to the amended_return except as expressly set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code including other subsections of sec_168 or regulations specifically no opinion is expressed or implied concerning whether the disposition of each tenant improvement that was placed_in_service by taxpayer on date2 for use by tenant1 and disposed of by taxpayer during the a taxable_year is eligible for the partial_disposition election taxpayer’s depreciation method recovery_period convention and placed- in-service date for any asset are correct the adjusted depreciable basis of the tenant improvements for which taxpayer is making the partial_disposition election is correct and taxpayer has a depreciable_interest in the tenant improvements for which taxpayer is making the partial_disposition election the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination this letter_ruling is directed only to taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-124312-17 in accordance with the power_of_attorney we are sending a copy of this letter_ruling to taxpayer’s representative we also are sending a copy of this letter_ruling to the appropriate operating division director sincerely yours kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
